ORDER
The Respondent, Justin N. Scharf, was charged by the Petitioner, the Attorney Grievance Commission of Maryland, with violating various provisions of the Code of Professional Responsibility and Rules of Professional Conduct.
The Court transmitted the case to the Circuit Court for Garrett County for a hearing before Judge Frederick A. Thayer, III. Following an evidentiary hearing Judge Thayer issued written findings of fact and conclusions of law in which he determined that the Respondent had violated certain provisions of the Code and Rules of Professional Conduct.
Thereafter, the record of the circuit court was transmitted to this Court and Bar Counsel filed a recommendation that the Respondent be disbarred from the practice of law.
At a hearing before this Court to consider the arguments of assistant bar counsel and Respondent, the Respondent filed a petition to be placed on inactive status.
NOW, therefore, it is this 13th day of September, 1991, ORDERED, by the Court of Appeals of Maryland, that the Respondent, Justin N. Scharf, be, and he is hereby, placed on inactive status from the practice of law, and it is further
ORDERED, that the Respondent shall pay the costs of $2,010.50 for which sum judgment is entered in favor of the Attorney Grievance Commission against Justin N. Scharf, and it is further
ORDERED, that the clerk of this Court shall remove the name of Justin N. Scharf from the register of attorneys in this Court and certify that fact to the Trustees of the *89Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State in accordance with Rule BV13.
McAULIFFE, J., would have disbarred the Respondent.